Citation Nr: 9900724	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-33 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946, in August 1950, in November 1950 and from 
December 1950 to September 1951.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his service-connected disabilities 
have increased to the point that they prevent him from 
working.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a total 
disability rating based on individual unemployability.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veterans appeal for a total 
disability rating based on individual unemployability.  

2.  The service-connected disabilities are of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for a total disability rating based on 
individual unemployability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of this claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

In considering the severity of the veterans disability, the 
Board has reviewed the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 (1998).  The current rating is based on 
the current extent of the disability, so this discussion will 
focus on the recent evidence, which is the most probative 
source of information as to the current extent of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Historical review shows that the service-connected 
disabilities were rated as follows in April 1992, and these 
rating have not been revisited by the RO since then:  
	Post Traumatic Stress Disorder (PTSD) - 
30 percent, Code 9411; 
	Low back strain with degenerative 
changes and limitation of motion - 20 
percent, Codes 5003-5295;  
	Arthritis of the hands, shoulders, and 
feet - 20 percent, Code 5003;  
	Arthritis, right knee with limitation 
of motion - 10 percent, Codes 5003-5257;  
	Arthritis, left knee with limitation of 
motion - 10 percent, Codes 5003-5257;  
	Hemorrhoids - noncompensable, Code 
7336.  

The October 1997 VA spine examination shows that the veteran 
walked very slowly with a cane and bilateral limp.  He could 
not toe or heel walk or squat due to severe pain.  He had a 
postural abnormality such that he was bent at the waist to 20 
degrees.  There was a complete loss of the lordotic curve and 
atrophy of the lumbar muscles.  Motion was forward flexion 
was to 40 degrees, backward extension to 0 degrees, left 
lateral flexion to 12 degrees, right lateral flexion to 18 
degrees, and rotation to 19 degrees on the left and 18 
degrees on the right.  He showed evidence of 3-4+ pain on all 
ranges of motion.  X-rays revealed severe degenerative joint 
disease at the L4-L5 level and bilateral hallux valgus.  The 
diagnoses were osteoarthritis and degenerative joint disease 
of the lumbosacral spine and hallux valgus of both feet.  The 
doctor expressed the opinion that the veteran had a severe 
loss of function due to pain in his back and feet.  

The report of the October 1997 VA examination of the 
veterans knees and shoulders shows that he complained of 
severe pain requiring narcotics.  There was bone prominence 
of the knees, as well as slight effusion.  The doctor 
reported deformity with severe bony fusiform swelling of the 
knees.  There was atrophy of the shoulder girdle muscles.  
The range of right shoulder motion was flexion 70 degrees, 
external rotation 62 degrees, internal rotation 60 degrees, 
abduction 72 degrees.  The range of left shoulder motion was 
flexion 55 degrees, extension 45 degrees, external rotation 
45 degrees, internal rotation 49 degrees, abduction 60 
degrees.  Right knee motion was from 95 degrees flexion to 10 
degrees extension.  Left knee motion was from 80 degrees 
flexion to 15 degrees extension.  X-rays disclosed 
degenerative changes in the patellofemoral joint of the knee 
and the shoulders.  The diagnoses were severe osteoarthritis 
of the knees and osteoarthritis of both shoulders.  The 
doctor expressed the opinion that the veteran had a severe 
loss of function due to pain in his knees particularly.  He 
had a moderate loss of function due to pain in his shoulders.  

On the October 1997 VA examination of his hands, the veteran 
complained that he had constant pain, loss of motion and loss 
of strength and that he could not twist the top off a bottle 
and could barely turn a door knob.  The examiner noted severe 
bony enlargement of all metacarpal phalangeal joints and 
symptoms in the interphalangeal joints.  The veteran could 
not oppose his thumbs to the ring or small finger 
bilaterally.  Grip strength was 2/5, bilaterally.  X-rays 
showed osteoarthritic changes in the hands.  The diagnosis 
was degenerative joint disease of the hands.  The physician 
was of the opinion that the veteran had moderate to severe 
loss of function due to pain in his hands.  

The veteran also had a VA psychiatric examination in October 
1997.  He reported that he had worked as a shop mechanic for 
many years.  After retiring from that job, he went to work as 
a night watchman but was discharged because he could not do 
his job, walking stairs and staying awake.  The examiner 
expressed the opinion that the GAF score was 65.   The GAF 
(Global Assessment of Functioning) is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  See Carpenter v. Brown, 8 Vet. 
App. 240, 243, 244 (1995).  A 61 to 70 GAF rating indicates 
some mild symptoms.  DSM-IV.  

In his claim, the veteran reported that he completed high 
school and worked as a watchman from 1989 to 1966.  A 
November 1996 statement from his employer indicates that the 
veteran reported health problems kept him from performing his 
duties and he requested to resign effective November 1996.  
The health problems were not specified.  However, an August 
1996, note from Alan J. Swindall, M.D., states that the 
veteran was unable to make numerous trips up and down a 
stairway due to physical problems.  

The veteran completed high school many years ago and has 
since had experience in fields requiring physical exertion.  
The October 1997 VA examination shows that the service-
connected joint disorders would prevent the veteran from 
meeting the requirements of the physically demanding work he 
performed in the past.  Giving the veteran the benefit of the 
doubt, the Board concludes that the veterans service-
connected disabilities render him unemployable.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).  


ORDER

A total disability rating based on individual unemployability 
is granted, subject to the law and regulations governing the 
payment of monetary awards.  


REMAND

In March 1996, the RO denied an increased rating for PTSD.  
The statement of the case was issued in May 1996.  New 
criteria for rating PTSD became effective November 7, 1996.  
[W]here the law changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable will apply 
unless Congress provided otherwise or permitted the Secretary 
to provide otherwise and the Secretary did so.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The RO must consider 
the claim under the new criteria and apply the most 
favorable.  

The representative has asked for another examination to 
clarify the GAF score.  The Board finds that it is desirable 
to have the veteran examined to determine if the new criteria 
for an increased rating have been met.  

The issue of entitlement to an increased rating for PTSD is 
REMANDED to the RO for the following:  

1.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the extent of the disability under both 
old and new criteria.  The claims folder 
should be made available to the examiner.  
All indicated tests and studies should be 
accomplished and the results reviewed by 
the examiner prior to the final report.  
The examiner should express an opinion as 
to the extent of the functional 
impairment due to PTSD, using both a GAF 
score and a written explanation.  

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

3.  After completion of the foregoing, 
the RO should consider the PTSD claim 
under both old and new rating criteria 
and assign the most favorable.  A 
supplemental statement of the case should 
include the new rating criteria.  

4.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  
- 2 -
